Case 2:18-cv-09053-CAS-PLA Document 44 Filed 01/27/20 Page 1 of 2 Page ID #:346



    1   CAROL A. SOBEL SBN 84483
    2   MONIQUE A. ALARCON SBN 311650
        725 Arizona Avenue, Suite 300
    3   Santa Monica, CA 90401
        t. 310.393.3055
    4   e. carolsobel@aol.com
    5   e. monique.alarcon8@gmail.com
        Attorneys for Plaintiffs
    6

    7

    8                              UNITED STATES DISTRICT COURT
    9     FOR THE CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
   10
        REBECCA COOLEY, et al.,                          Case No. 2:18-cv-09053-CAS-PLAx
   11
                                                         Hon. Christina A. Snyder
                      Plaintiffs,
   12
                                                         [PROPOSED] ORDER RE:
                              v.
   13                                                    STIPULATION TO CONTINUE
        THE CITY OF LOS ANGELES, a                       BRIEFING SCHEDULE ON MOTION
   14   municipal entity; Does 1-10,                     FOR CLASS CERTIFICATION
                                                         Action filed: October 21, 2018
   15                 Defendants.
   16

   17        The parties to the above-captioned action, through their respective counsel,
   18   submitted a Stipulation to Continue the Time to File a Motion for Class Certification
   19   for 30 days to February 24, 2020, and to continue the briefing schedule as set forth
   20   below. The motion is currently due on January 27, 2020.

   21      The Stipulation includes a revised proposed briefing schedule, consistent with the

   22
        dates previously approved by the Court in the Rule 26 Conference. The specific
        proposed dates are as follows:
   23
                             Motion for class certification filed          February 24, 2020
   24
                             Opposition                                    April 10, 2020
   25
                             Reply                                         May 1, 2020
   26
                             Motion hearing (10:00 A.M.)                   May 18, 2020
   27

   28
        [PROPOSED] ORDER RE: STIPULATION TO CONTINUE BRIEFING SCHEDULE ON CLASS CERTIFICATION MOTION   1
Case 2:18-cv-09053-CAS-PLA Document 44 Filed 01/27/20 Page 2 of 2 Page ID #:347



    1       The Court grants the proposed Stipulation and approves the briefing schedule set
    2   forth above.
    3          The Court also continues the Further Scheduling Conference from May 11,
    4   2020, to June 22, 2020, at 11:00 A.M. Joint Report shall be filed on or before June
    5   15, 2020.

    6
        Dated: January 27, 2020
    7
                                              UNITED STATES DISTRICT JUDGE
    8

    9

   10 Lodged by:
      LAW OFFICE OF CAROL A. SOBEL
   11
            /s/ Monique A. Alarcon
   12 By: Monique A. Alarcon

   13 Attorneys for Plaintiffs

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
